Acknowledgment
The amendment filed on November 19, 2021 responding to the Office Action mailed on August 19, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on November 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,790,279; U.S. 10,510,750; and U.S. 10,050,033 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Drawing Objections:  Applicant’s remarks filed November 19, 2021, see page 6 paragraph 2, are persuasive.  The drawing objections regarding claim 15 and 19 are withdrawn.
Claim Objections:  Applicant’s remarks filed November 19, 2021, see page 8 paragraph 1 are persuasive.  The objection to claim 16 is withdrawn.

 Allowable Subject Matter
Claims 1-20 are allowed
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art does not disclose the device of claim 11, comprising a high voltage transistor device disposed in the high voltage region and comprise a high voltage gate electrode disposes on the first interlayer dielectric layer.
Claims 2-14 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 15, the prior art fails to disclose the device of claim 15 wherein the first interlayer dielectric layer comprises a first portion having a first upper surface coplanar with a top surface of the low voltage gate electrode and a second potion having a second upper surface coplanar with a top surface of a first component of the high voltage gate dielectric, and the first upper surface is higher than the second upper surface. 
Claims 16-18 depend directly or indirectly on claim 15 and are allowable on that basis.
Regarding claim 19, the prior art fails to disclose the device of claim 19 comprising a second interlayer dielectric layer overlying the low voltage gate electrode and extended between the high voltage gate electrode and the substrate.
Claim 20 depends upon claim 19 and is allowable on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893